       Case 1:19-cv-03876-PAE-KHP Document 58 Filed 07/31/20 Page 1 of 23




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                           07/31/2020

JESUS BRITO,

                                      Plaintiff,                     REPORT &
                                                                     RECOMMENDATION

                   -against-                                         19-cv-03876 (PAE) (KHP)

LUCKY SEVEN RESTAURANT & BAR LLC D/B/A
LUCKY 7 TAPAS BAR, LA CASA DEL MOFONGO
INC., FELIX CABRERA, AVI DISHI, AND JOHN
DOES #1-10,

                                      Defendants.

----------------------------------------------------------------X

TO:          THE HONORABLE PAUL A. ENGELMAYER, United States District Judge
FROM:        KATHARINE H. PARKER, United States Magistrate Judge

         On May 1, 2019, Plaintiff Jesus Brito brought this action alleging that Defendants

violated the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq., the New York Labor Law

(“NYLL”), N.Y. Lab. Law §§ 650 et seq., and supporting New York State Department of Labor

Regulations. (Compl. ¶¶ 1-2, ECF No. 1.) The Defendants in this case are Lucky Seven

Restaurant & Bar LLC (d/b/a Lucky 7 Tapas Bar) (“Lucky Seven”), La Casa del Mofongo Inc.

(“Mofongo”), Felix Cabrera, Avi Dishi, and other owners, officers, directors, members, and/or

managing agents of Lucky Seven and Mofongo (“John Does #1-10”). (Id. ¶¶ 4-15.)

         In his complaint, Plaintiff asserts four claims. (Compl. ¶¶ 41-60.) First, Plaintiff claims

that Defendants violated the overtime provisions of the FLSA, 29 U.S.C. §§ 201 et seq., by failing

to pay Plaintiff overtime wages earned. (Id. ¶¶ 41-46.) Second, Plaintiff claims that Defendants

violated the overtime provisions of the NYLL, N.Y. Lab. Law §§ 650 et seq., by failing to pay
         Case 1:19-cv-03876-PAE-KHP Document 58 Filed 07/31/20 Page 2 of 23




Plaintiff overtime wages earned. (Id. ¶¶ 47-51.) Third, Plaintiff claims that Defendants violated

the spread of hours provisions under the NYLL §§ 650 et seq., by failing to pay spread of hours

wages to Plaintiff on days when he worked more than ten hours. (Id. ¶¶ 52-56.) Fourth,

Plaintiff claims that Defendants violated the Wage Theft Prevention Act (“WTPA”) requirements

under NYLL §§ 195(3) by failing to provide Plaintiff with compliant weekly wage statements.

(Id. ¶¶ 57-60.)

           Before this Court are cross-motions for summary judgment. (Mot. for Summ. J., ECF No.

42; Mot. for Partial Summ. J., ECF No. 46.) Defendants moved for summary judgment, asking

that this Court dismiss the claims brought against them. (Mem. of Law in Supp. of Defs’ Mot. at

1, ECF No. 43 (“Defs’ Mem.”).) Plaintiff cross-moved for partial summary judgment as to

liability only. (Mem. of Law in Supp. of Pl’s Mot. at 1, ECF No. 49 (“Pl’s Mem.”).) For the

reasons stated below, I respectfully recommend that Defendants’ motion be denied, and that

Plaintiff’s cross-motion be granted in part and denied in part.

I.         Factual Background1

               A. Overview of the Parties

           Plaintiff is a former employee of Defendant Lucky Seven and is currently employed by

Defendant Mofongo. The two restaurants are located next to each other on Saint Nicholas

Avenue in New York City. (Defs’ Local Rule 56.1 Statement of Undisputed Facts ¶¶ 2-5, ECF No.

44 (“Defs’ Statement”).) In 2016, 2017, and 2018, Lucky Seven and Mofongo each had annual

revenues in excess of $500,000. (Pl’s Statement of Undisputed Facts Pursuant to Local Civ. Rule

56.1 ¶¶ 6-7, ECF No. 47 (“Pl’s Statement”).)


1
    The following facts are undisputed, except as noted.


                                                           2
       Case 1:19-cv-03876-PAE-KHP Document 58 Filed 07/31/20 Page 3 of 23




        Sammy Cabrera, the general manager of Lucky Seven, hired Plaintiff to work at Lucky

Seven sometime in 2011. (Pl’s Statement ¶ 33.) Eventually, Plaintiff began performing

additional work for Mofongo, although the parties disagree as to when that work commenced.

(Pl’s Rule 56.1(b) Counterstatement in Response to Defendants’ Statement of Undisputed Facts

¶ 5, ECF No. 55 (“Pl’s Counter-Statement).) Avi Dishi eventually fired Plaintiff from Lucky Seven

in November 2018. (Defs’ Rule 56.1 Counter-Statement ¶ 40-41, ECF. No. 54 (“Defs’ Counter-

Statement”).) Plaintiff worked for both Lucky Seven and Mofongo as a stocker, cleaner,

shopper, and maintenance person, splitting time between the two restaurants when

simultaneously employed by each. (Defs’ Statement ¶ 6-7; Pl’s Statement ¶ 40). The relevant

time periods in this case, therefore, concern the period when Plaintiff worked for both Lucky

Seven and Mofongo – although there is conflicting evidence as to when that period began2 –

and any time thereafter where Plaintiff can prove that he was inadequately paid by Mofongo.

        Avi Dishi owned 50% of Lucky Seven until about 2018, when he became the restaurant’s

sole owner. (Pl’s Statement ¶ 10.) Dishi testified that Felix Cabrera owned 50% of Lucky Seven

before 2018. (Deposition of Avi Dishi Tr. 12:8-13:25, ECF. No. 48-7 (“Dishi Dep.”).) Dishi also

testified that Felix Cabrera may have hired managers at Lucky Seven. (Id. Tr. 18:16-25.)

However, Felix Cabrera testified that he never owned any part of Lucky Seven and was not

involved in any management capacity. (Deposition of Jose Felix Cabrera Tr. 12:16-13:17, ECF.

No. 48-8 (“Felix Cabrera Dep.”).)

        Dishi currently owns 51% of Mofongo and Felix Cabrera owns 49% of Mofongo. (Pl’s




2
 Plaintiff claims that he began working at Mofongo in 2012, whereas Defendants claim that Plaintiff started work
at Mofongo in January of 2014.


                                                        3
      Case 1:19-cv-03876-PAE-KHP Document 58 Filed 07/31/20 Page 4 of 23




Statement ¶¶ 16-17.) Dishi makes major business decisions for Mofongo. (Id. ¶ 18.) Felix

Cabrera does not make business decisions for Mofongo. (Felix Cabrera Dep. Tr. 13:18-15:8.)

Dishi has the authority to sign checks on behalf of both Lucky Seven and Mofongo. (Pl’s

Statement ¶¶ 12, 20.)

       When Dishi was the 50% owner of Lucky Seven, he hired managers and delegated the

responsibility for hiring Lucky Seven employees to those managers. (Pl’s Statement ¶¶ 13-14.)

Managers of Lucky Seven needed authorization from Dishi if they wanted to pay employees

more than minimum wage. (Defs’ Counter-Statement ¶ 15.) Sammy Cabrera ran both Lucky

Seven and Mofongo as the restaurants’ general manager. (Id. ¶ 24.) Eddy Mourad also worked

simultaneously as the office manager for both Lucky Seven and Mofongo. (Id. ¶¶ 25-26.)

       Neither Lucky Seven nor Mofongo requested that Plaintiff track or report his time

worked. (Pl’s Statement ¶ 45.) Further, Plaintiff did not record the exact amount of time that

he worked at Mofongo or at Lucky Seven. (Id. ¶ 46.) And, Lucky Seven’s time records for

Plaintiff were destroyed in a flood. (Id. ¶ 48.)

       Each week while working simultaneously for both restaurants, Plaintiff received one

check from Mofongo, one check from Lucky Seven, and some cash for his work. (Pl’s Statement

¶¶ 49-50.) In total, Plaintiff received $1,000 each week in the aggregate for his work at both

Lucky Seven and Mofongo. (Defs’ Counter-Statement ¶ 52.) The parties dispute, however,

whether Plaintiff received overtime premium pay for any work he performed in excess of 40

hours in a week and the frequency with which Plaintiff in fact worked in excess of 40 hours. (Id.

¶¶ 66-67.) Dishi, Mofongo, and Lucky Seven were aware of the overtime requirement to pay

employees time and a half after 40 hours. (Id. ¶¶ 72-73, 75.) The parties also dispute whether



                                                   4
      Case 1:19-cv-03876-PAE-KHP Document 58 Filed 07/31/20 Page 5 of 23




Plaintiff received any spread of hours pay for days when he worked shifts longer than 10 hours.

(Id. ¶ 68.)

        Each time that Lucky Seven and Mofongo paid Plaintiff, he received paystubs. (Pl’s

Statement ¶ 54.) The paystubs inaccurately indicated that Plaintiff worked exactly 28 hours at

each restaurant each pay period. (Defs’ Counter-Statement ¶ 55.) On some weeks when Lucky

Seven and Mofongo paid Plaintiff, he signed a “weekly time record,” which lists Plaintiff as

having worked 40 hours in both Mofongo and Lucky Seven for a total of 80 hours worked —

hours that differ from those reflected on the paystubs. (Pl’s Statement ¶ 58.)

              B. Procedural History

          Plaintiff filed his Complaint on May 1, 2019. Defendants filed their answer to the

complaint on June 17, 2019. Following discovery, on March 17, 2020, Defendants filed a

motion for summary judgment. On the same day, Plaintiff also filed a motion for partial

summary judgment.

          In their motion for summary judgment, Defendants contend that they did not violate

the FLSA, NYLL, or the WTPA. Specifically, Defendants assert that Plaintiff was properly

compensated for his work at Lucky Seven and Mofongo and that Defendants complied with the

wage notice and wage statement requirements of the WTPA. Defendants also argue that

neither Dishi nor Felix Cabrera, in their individual capacities, were Plaintiff’s employer and

therefore cannot be found liable for the alleged wage and hour violations.

        In his motion for partial summary judgment, Plaintiff asks the Court to find: (1) that

defendants are liable under the FLSA and the NYLL for unpaid overtime wages; (2) that

defendants are liable under the NYLL for unpaid spread-of-hours payments; (3) that that



                                                 5
      Case 1:19-cv-03876-PAE-KHP Document 58 Filed 07/31/20 Page 6 of 23




defendants are liable under the WTPA for statutory damages for their failure to provide proper

wage notices and wage statements; (4) that defendants are liable under the FLSA and the NYLL

for liquidated damages, prejudgment interest, and reasonable attorney's fees; (5) that Lucky

Seven and Mofongo are jointly and severally liable under the FLSA and the NYLL as joint

employers of plaintiffs; and that (6) Dishi and Felix Cabrera are properly included in the

Complaint as Plaintiff’s employers and can therefore be found liable as well.

II.    Summary Judgment Standard

       Summary judgment is appropriate when “the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a judgment as a

matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (quoting Fed. R. Civ. P. 56(c)).

A genuine issue of material fact exists “if the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). In determining whether a genuine issue of material fact exists, the court is required to

resolve all ambiguities and draw all factual inferences in favor of the nonmoving party. (Id. at

255.) However, the opposing party “may not rest upon mere conclusory allegations or denials,

but must bring forward some affirmative indication that his version of relevant events is not

fanciful.” Podell v. Citicorp Diners Club, Inc., 112 F.3d 98, 101 (2d Cir. 1997) (internal quotations

and citations omitted); see also Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

586 (1986) (a nonmoving party “must do more than simply show that there is some

metaphysical doubt as to the material facts”). In sum, if the court concludes that “the record

taken as a whole could not lead a rational trier of fact to find for the nonmoving party, there is



                                                  6
       Case 1:19-cv-03876-PAE-KHP Document 58 Filed 07/31/20 Page 7 of 23




no ‘genuine issue for trial’” and summary judgment is warranted. Matsushita, 475 U.S. at 587

(citation omitted).

        Typically, “[o]n cross-motions for summary judgment, the court must consider each

motion independently of the other and when evaluating each, the court must consider the facts

in the light most favorable to the non-moving party.” Chartis Seguros Mexico, S.A. de C.V. v. HLI

Rail & Rigging, LLC, 3 F. Supp. 3d 171, 179 (S.D.N.Y. 2014). “[E]ven when both parties move for

summary judgment, asserting the absence of any genuine issues of material fact, a court need

not enter judgment for either party.” See Morales v. Quintel Entm’t, Inc., 249 F.3d 115, 121 (2d

Cir. 2001) (citing Heublein, Inc., 996 F.2d at 1461). Where “the motion and cross-motion seek a

determination of the same issues, the Court may consider them together.” ExteNet Sys., Inc. v.

Village of Pelham, 377 F. Supp. 3d 217, 223 (S.D.N.Y. 2019); see also Chartis Seguros Mexico,

S.A. de C.V., 3 F. Supp. 3d at 179 (considering cross motions for partial summary judgment

together where two parties moved on the issue of defendant’s limitation of liability defense

because the motions presented “two sides of the same coin”).

III.    DISCUSSION

        Below, I first address the parties’ arguments with respect to the Defendants’ status as

employers under the FLSA and the NYLL. Then, for those claims that are not resolved by that

initial analysis, I address Plaintiff’s substantive claims as set forth in his complaint. It bears

noting that Plaintiff does not seek summary judgment on the amount of damages; his partial

motion for summary judgment is limited to issues of liability. The damages calculations will be

reserved for trial at a later date, if necessary.

        A.      Were Defendants Dishi and Felix Cabrera “Employers” Under the Statutes?



                                                    7
      Case 1:19-cv-03876-PAE-KHP Document 58 Filed 07/31/20 Page 8 of 23




       Under the FLSA, the term “employer” applies to “an individual, partnership, association,

corporation, business trust, legal representative, or any organized group of persons.” See 29

U.S.C. §§ 203(a), (d). The FLSA broadly defines “employer” as “any person acting directly or

indirectly in the interest of an employer in relation to an employee.” 29 U.S.C. § 203(d). An

employment relationship therefore exists under the FLSA when the putative employer

possesses the power to control the workers at issue. Herman v. RSR Sec. Servs. Ltd., 172 F.3d

132, 139 (2d Cir. 1999) (citing Carter v. Dutchess Cmty. Coll., 735 F.2d 8, 12 (2d Cir. 1984)). The

inquiry is focused on the economic realities of the relationship between the putative employer

and the putative employee. Inclan v. New York Hosp. Grp., Inc., 95 F. Supp. 3d 490, 507

(quoting Barfield v. N.Y.C. Health & Hosps. Corp., 537 F.3d 132, 141-42 (2d Cir. 2008)). To apply

this “economic reality test,” the Second Circuit considers whether the putative employer (1)

had the power to hire and fire the employees, (2) supervised and controlled employee work

schedules or conditions of employment, (3) determined the rate and method of payment, and

(4) maintained employment records.” Williams v. Epic Sec. Corp., 358 F. Supp. 3d 284, 305

(S.D.N.Y. 2019). No one factor is dispositive, as the test encompasses the totality of the

relevant circumstances. Id. (citing Herman, 172 F.3d at 139). And conveniently, the standard

governing employment status under the NYLL is nearly identical to that of the FLSA.” Williams

v. Epic Sec. Corp., 358 F. Supp. 3d 284, 305 (S.D.N.Y. 2019) As such, the analysis of Defendants’

employment status under the FLSA applies with equal force to Plaintiff’s NYLL claims.

       The parties agree, at all times relevant to this action, that both Lucky Seven and

Mofongo were Plaintiff’s employers under the FLSA. (See Defs’ Counter-Statement ¶ 32.) The




                                                 8
      Case 1:19-cv-03876-PAE-KHP Document 58 Filed 07/31/20 Page 9 of 23




parties dispute, however, whether Defendants Dishi and Felix Cabrera were employers in their

individual capacities with respect to Plaintiff.

       Individual officers, directors, or those in similar roles may be found to be “employers”

under the FLSA where the individual has operational control of the employing entity, possesses

an ownership interest in the entity, controls significant functions of the business, or determines

employee salaries and makes hiring decisions. Raquer v. Café Buon Gusto Corp., No. 11-cv-7774

(PAE), 2012 WL 4494882, at *2 (S.D.N.Y. Sept. 28, 2012) (quoting Lopez v. Silverman, 14 F. Supp.

2d 405, 412 n.4 (S.D.N.Y. 1998)). To determine the putative employer’s level of control, the

Second Circuit applies the four-factor economic reality test, as described above. Id.

       Here, the parties mostly agree with respect to Defendant Dishi’s involvement with Lucky

Seven. Specifically, the parties agree that during the time when Plaintiff worked for both Lucky

Seven and Mofongo – although the timeframe itself is in dispute – Dishi owned 50% of Lucky

Seven, Dishi hired Lucky Seven’s managers and delegated hiring authority to those managers,

and Dishi fired Plaintiff from Lucky Seven in November 2018. (Defs’ Counter-Statement ¶¶ 10,

13-14, 41.)

       With respect to Defendant Dishi’s role with Mofongo, the parties also agree that Dishi is

the majority owner of the Mofongo restaurant, Dishi makes major business decisions for

Mofongo, and Dishi has check writing authority for Mofongo’s bank account. (Defs’ Counter-

Statement ¶¶ 16, 18, 20.)

       Despite these examples of control, Defendants motion for summary judgment asks the

Court to find that no reasonable fact-finder could determine that Dishi was Plaintiff’s employer.

However, Defendants offer no persuasive factual or legal basis to support their argument. The



                                                   9
     Case 1:19-cv-03876-PAE-KHP Document 58 Filed 07/31/20 Page 10 of 23




undisputed facts discussed above support a finding that Dishi is an “employer” under the FLSA.

Therefore, Defendants have failed to meet their burden to show that they are entitled to a

favorable judgment as a matter of law on this point.

       Defendants argue that this Circuit’s decision in Irizarry v. Castimatidis, 722 F.3d 99 (2d

Cir. 2013) requires the opposite result. I disagree. While that case certainly stands for the

proposition that mere ownership interest is insufficient to establish an individual’s status as an

employer, the Court in Irizarry also clarified that an individual officer exercises sufficient control

over an employee to be considered an employer under the FLSA if his/her decision-making

directly affects the employee’s terms and conditions of employment. Id. at 109. The fact that

Defendant Dishi fired Plaintiff, in conjunction with the other facts discussed above, suggests

that the economic realities of Dishi and Plaintiff’s relationship are that of an employer and an

employee. Defendants certainly have not demonstrated that no reasonable juror could find

that Dishi was Plaintiff’s employer. Accordingly, I respectfully recommend that the motion for

summary judgment as to Dishi be denied. Further, to the extent Plaintiff demonstrates liability,

Dishi should be found to be a jointly and severally liable employer.

       There are genuine issues of material fact with respect to Felix Cabrera’s involvement

both with Lucky Seven and Mofongo. For example, the parties disagree concerning whether

Felix Cabrera was an owner of Lucky Seven and whether Felix Cabrera made business decisions

on behalf of Mofongo. (Defs’ Counter-Statement ¶¶ 11, 13-15.) Because Felix Cabrera’s

ownership interest and functional role within both of these establishments is central to the

question of whether or not he acted as Plaintiff’s employer, reasonable minds could differ with

respect to whether Felix Cabrera should be considered an employer under the FLSA. In other



                                                 10
     Case 1:19-cv-03876-PAE-KHP Document 58 Filed 07/31/20 Page 11 of 23




words, a juror could potentially find that Cabrera was an employer as defined by the FLSA and

NYLL. Hence, I also recommend that Defendants’ motion be denied as to Cabrera.

       B.       Are Lucky Seven and Mofongo Joint Employers Under the FLSA?

       Plaintiff requests a finding that Lucky Seven and Mofongo were joint employers within

the meaning of the FLSA and the NYLL and, therefore, are jointly and severally liable for any

violations that are found. Defendants do not address this argument in their brief. Rather, they

maintain that neither Lucky Seven nor Mofongo violated the relevant provisions of the FLSA

and the NYLL.

       Joint employment can exist when multiple employers separately employ a worker and

are sufficiently related to one another with respect to the employee in question. 29 C.F.R. §

791.2(e)(1). In such a situation, sometimes referred to as “horizontal” joint employment, there

is a clear employment relationship between each entity and the employee, respectively. In

these cases, courts must focus on the relationship between the putative joint employers

themselves in order to determine whether the entities are sufficiently associated. Id. Pursuant

to regulations issued by the Department of Labor’s Wage and Hour Division (“DOL”), employers

will be found to be joint employers in these circumstances if: (1) there is a formal arrangement

between them to share the employee’s services; (2) one employer acts in the interest of the

other employer with respect to the employee; or (3) considering all of the relevant

circumstances, the two employers share control of the employee because one employer

controls, is controlled by, or is under common control with the second employer. Id.

       The DOL has issued guidance to aid courts in resolving these questions of horizontal

joint employment. One Opinion Letter from 2016 provides the key considerations to assess



                                               11
     Case 1:19-cv-03876-PAE-KHP Document 58 Filed 07/31/20 Page 12 of 23




whether the level of association between employers is sufficient to establish horizontal joint

employer status. For example, whether employers have overlapping officers, whether they

share common control over operations, whether they engage in joint supervision, or whether

there are agreements between them with respect to their mutual employees are all relevant

considerations that contribute to the determination. See Opinion Letter from U.S. Dep't of

Labor, Wage and Hour Div., 2016 WL 284582 (Jan. 20, 2016). The joint employment analysis is

essentially identical under the FLSA and the NYLL. Guaraca v. Cafetasia Inc., 17-CV-1516 (VSB),

2018 WL 4538894, at *6 (S.D.N.Y. Sept. 20, 2018).

       As highlighted by the DOL, the pivotal consideration when determining joint

employment is the nature of the relationship between the two employers. Opinion Letter, 2016

WL 284582 at *4. Here, the undisputed facts support a finding of joint employment. In

particular, it is undisputed that Defendant Dishi owned 50% of Lucky Seven and 51% of

Mofongo during the relevant time period when Plaintiff worked for both establishments. (Defs’

Counter-Statement ¶¶ 10, 16.) It is also undisputed that Sammy Cabrera managed both Lucky

Seven and Mofongo simultaneously. (Id. ¶ 24.) Moreover, it is undisputed that Sammy Cabrera

gave Plaintiff his job responsibilities at Lucky Seven and later assigned Plaintiff to work at

Mofongo. (Id. ¶¶ 29-30, 42.) Additionally, the parties agree that Eddy Mourad was an office

manager at both Lucky Seven and Mofongo and that he acted as the office manager for both

restaurants simultaneously, at some point. (Id. ¶¶ 25-27.) As referenced above, such common

ownership, management, and operations are material factors in assessing potential horizontal

joint employment.




                                                 12
     Case 1:19-cv-03876-PAE-KHP Document 58 Filed 07/31/20 Page 13 of 23




         It is also undisputed and material that, when Plaintiff worked for both Lucky Seven and

Mofongo, he purchased produce for both restaurants simultaneously, purchased supplies for

both restaurants simultaneously, received deliveries for both restaurants, and put those

deliveries away at the same time. (Id. ¶¶ 37-39). This sort of intermingling of operations is also

a material factor to be considered, as per DOL guidelines. See Opinion Letter, 2016 WL 284582

at *7.

         To be sure, there are disputed facts in the record that, while perhaps relevant to the

joint employer inquiry, are not material to the analysis. For instance, there is a legitimate

dispute as to whether or not Defendant Felix Cabrera held any ownership interest in Lucky

Seven. (See Defs’ Counter-Statement ¶ 11.) Even assuming, as Defendants contend, that Felix

Cabrera had no involvement with Lucky Seven (as required on a motion for Summary

Judgment), that fact does not alter the conclusion given the substantial undisputed facts

highlighted above. Similarly, assuming that the restaurants’ administrative offices were

physically separate, that fact is not material given the totality of the circumstances highlighted

above. The fact remains that these establishments shared common ownership through

Defendant Dishi, Plainitff’s terms and conditions of employment (i.e., his job responsibilities) in

both restaurants were determined by Sammy Cabrera, and Plaintiff simultaneously carried out

identical job duties for both employers during the work day. Clearly then, even assuming facts

most favorable to Defendants, these restaurants were sufficiently associated with one another

to warrant a finding of joint employment.




                                                 13
     Case 1:19-cv-03876-PAE-KHP Document 58 Filed 07/31/20 Page 14 of 23




       Given the above, I recommend finding that Lucky Seven and Mofongo are joint

employers under the FLSA and the NYLL and are therefore jointly and severally liable for any

wage and hour violations that are shown.

       C.      Liability as to Plaintiff’s Substantive Claims

               a)     Unpaid Overtime Claims under the FLSA and NYLL

       The FLSA and NYLL require employers to “compensate employees who work over 40

hours per week with overtime pay at the rate of one and one-half times the regular rate.

Pineda, 831 F. Supp. 2d at 673 (internal quotation marks omitted); see also 29 U.S.C.

§§ 207(a)(1); 12 NYCRR § 142-2.2. “Even when wages exceed the minimum prescribed by

Congress, the parties to the contract must respect the statutory policy of requiring the

employer to pay one and one-half times the regular hourly rate for all hours actually worked in

excess of 40.” Walling v. Helmerich & Payne, 323 U.S. 37, 42 (1944); see also Pineda, 831 F.

Supp. 2d at 673-74.

       Where, as here, the employers assert that the employee’s “weekly salary includes FLSA-

required overtime payments [the employers] must prove not just that the employee regularly

works over 40 hours per week, but also that the employer and employee contracted for the

weekly salary to include the overtime period.” Giles v. City of New York, 41 F. Supp. 2d 308, 317

(S.D.N.Y. 1999). If the number of hours per week for which the employee was compensated is

unknown, there is a rebuttable presumption that the fixed salary covers 40 hours. See e.g., De

Jesus v. Empire Szechuan Noodle House Inc., No. 18-cv-1281 (JPO), 2019 WL 1789901, at *2




                                                14
      Case 1:19-cv-03876-PAE-KHP Document 58 Filed 07/31/20 Page 15 of 23




(S.D.N.Y. Apr. 24, 2019) (citing Moon v. Kwon, 248 F. Supp. 2d 201, 207-08 (S.D.N.Y. 2002)).3

Additionally, Plaintiff’s NYLL overtime claim is subject to the same standards. See id.

         Here, it is undisputed that Plaintiff was paid $1,000 in total, per week, in the aggregate

from Lucky Seven and Mofongo and that, at least occasionally, Plaintiff worked over 40 hours

over the course of his work week. The parties dispute, however, whether Plaintiff was paid a

fixed salary for these work weeks, or whether he was compensated on an hourly basis in

accordance with the number of hours actually worked. (See e.g., Pl’s Counter-Statement ¶ 8.)

The only evidence submitted by Defendants to suggest that Lucky Seven and Mofongo agreed

with Plaintiff that his $1,000 in compensation would cover all hours worked consists of weekly

time records stating that Plaintiff’s “payments include any over time.” (Declaration of Eric. M.

Zim in Support of Defendants’ Summary Judgment Motion, Exs. D-E, G-N, ECF No. 45 (“Zim

Decl.”).) However, Plaintiff argues that these records are inadmissible hearsay as they were

never properly authenticated with an accompanying affidavit. Plaintiff is correct. These

documents were not properly introduced and may not be relied on in determining this motion.

See Perpall v. Pavetek Corp., No. 12-cv-0336 (PKC), 2017 WL 1155764, at *9 (E.D.N.Y. Mar. 27,

2017) (holding, on summary judgment, that medical records were not properly authenticated

as business records because the attorney seeking to authenticate the records via affidavit did

not possess the necessary knowledge to authenticate the record, although the documents were



3
  For purposes of Plaintiff’s overtime claims under the NYLL, whether or not Plaintiff is a salaried employee in the
hospitality industry could significantly alter the applicable rules for overtime rate calculation. See N.Y. Comp.
Codes R. & Regs. tit. 12, § 146-3.5 (2020) (“If an employer fails to pay an employee an hourly rate of pay, the
employee's regular hourly rate of pay shall be calculated by dividing the employee's total weekly earnings, not
including exclusions from the regular rate, by the lesser of 40 hours or the actual number of hours worked by that
employee during the work week.”).



                                                         15
     Case 1:19-cv-03876-PAE-KHP Document 58 Filed 07/31/20 Page 16 of 23




admitted on other grounds); see also Spiegel v. Schulmann, 604 F.3d 72, 81 (2d Cir. 2010)

(generally clarifying that, under Rule 56, a district court may only rely on admissible evidence in

awarding summary judgment). Absent these records, there is no evidence showing that

Plaintiff and Defendants agreed that his compensation would cover all hours worked. In any

event, the Defendants themselves admit that the paystubs Plaintiff received did not accurately

list the number of hours Plaintiff worked. (Defs’ Counter-Statement ¶ 55.) Defendants also

admitted that the time sheets differ from the paystubs and neither type of record accurately

breaks out overtime hours and overtime rate. (Defs’ Counter-Statement ¶¶ 55, 58.) Thus, the

time sheets are not reliable. Accordingly, I recommend finding that Plaintiff was not paid

overtime in accordance with his hours worked and that Plaintiff’s motion be granted as to

liability but that any computation of overtime be determined after trial, and that Defendants’

motion be denied on the overtime claims.

       I also recommend that Defendants Dishi, Lucky Seven, and Mofongo be held jointly and

severally liable to Plaintiff for back-pay to the extent that they failed to pay Plaintiff the proper

overtime wages.

               b)      Spread of Hours Claim under the NYLL

       Under the NYLL, employers are also required to pay employees an extra hour’s pay at

the NYLL minimum wage rate for each day the employee works more than 10 hours. NYCRR

§ 146-1.6(a); see also NYCRR § 142-2.18 (“The spread of hours is the interval between the

beginning and end of an employee’s workday.” (emphasis in original)); see also Shahriar v.

Smith & Wollensky Rest. Grp., Inc., 659 F.3d 234, 241 (2d Cir. 2011).




                                                 16
     Case 1:19-cv-03876-PAE-KHP Document 58 Filed 07/31/20 Page 17 of 23




        Here, it is undisputed that Plaintiff was entitled to spread-of-hours pay from January

2014 to early November 2018. (Pl’s Counter-Statement ¶ 11.) Defendants maintain, however,

that these spread-of-hours premiums were included in Plaintiff’s weekly compensation. (Def’s

Mem. at 8.) Even assuming Plaintiff’s allegations about the frequency of his ten-plus-hour days,

Plaintiff’s weekly pay could cover the spread-of-hours payments. I note, however, there is

conflicting evidence in the record as to the frequency with which Plaintiff worked in excess of

ten hours a day. (See Pl’s Mem. at 13.)

        Based on the presence of these material factual disputes about the frequency of days

when spread-of-hours might apply and whether Plaintiff’s pay included spread of hours pay, I

recommend that Plaintiff’s motion be denied with respect to his third claim. Likewise, I

recommend that Defendants’ motion for summary judgment be denied with respect to

Plaintiff’s third claim.

                c)         Statutory Damages Claim under the WTPA

        Under the WTPA, employers are required to:

                furnish each employee with a statement with every payment of wages,
                listing the following: the dates of work covered by that payment of
                wages; name of employee; name of employer; address and phone
                number of employer; rate or rates of pay and basis thereof, whether paid
                by the hour, shift, day, week, salary, piece, commission, or other; gross
                wages; deductions; allowances, if any, claimed as part of the minimum
                wage; prevailing wage supplements, if any, claimed as part of any
                prevailing wage or similar requirement pursuant to article eight of this
                chapter; and net wages.

NYLL § 195(3). Additionally, the wage statements provided to non-exempt employees “shall

include the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of

regular hours worked, and the number of overtime hours worked.” NYLL § 195(3). Employers



                                                17
     Case 1:19-cv-03876-PAE-KHP Document 58 Filed 07/31/20 Page 18 of 23




may be held liable “for furnishing wage statements that fail to comply with all of the WTPA’s

enumerated requirements.” Severino v. 436 W. L.L.C., No. 13-cv-3096 (VSB), 2015 WL

12559893, at *9 (S.D.N.Y. Mar. 19, 2015). NYLL § 198 sets the amount of statutory damages an

employee may recover for violations of NYLL § 195.

       The version of NYLL § 198(1-d) in effect at the time Plaintiff commenced his

employment with Defendants, and in effect through February 26, 2015, limited the total

amount of the statutory damages to $2,500, excluding reasonable attorneys’ fees and costs, for

violations of NYLL § 195(3). Prior to February 26, 2015, when an employer failed to provide an

employee with wage statements that comply with the WTPA, the employee was entitled to

recover $100 for each work week the violation continued to occur. NYLL § 198(1-d).

Subsequent amendments to NYLL § 198, effective February 27, 2015, increased the daily

amounts employees could recover for violations of NYLL § 195(3)’s wage statement provision to

$250 per work day. NYLL § 198(1-d). The amendment also increased the total statutory

damages award for violations of NYLL § 195(3) to $5,000, excluding costs and reasonable

attorneys’ fees. NYLL § 198 (1-b), (1-d); see also Perez Garcia v. Hirakegoma Inc., No. 17-cv-

7608 (SLC), 2020 WL 1130765, at *10-11 (S.D.N.Y. Mar. 9, 2020).

       Here, Defendants Lucky Seven, Mofongo, and Dishi are liable under the WTPA for

maintaining “inaccurate time records.” Rojas v. Splendor Landscape Designs Ltd., 268 F. Supp.

3d 405, 412 (E.D.N.Y. 2017). In Rojas, the court held that the employer was liable under the

WTPA for providing its employees with inaccurate wage statements. Id. at 413. The wage

statements were inaccurate “in that they did not reflect all of the hours” the employees

worked. Id. at 413. Here, the Defendants, by their own admission, provided wage statements



                                               18
     Case 1:19-cv-03876-PAE-KHP Document 58 Filed 07/31/20 Page 19 of 23




that inaccurately indicated that Plaintiff worked exactly 28 hours at each restaurant each pay

period. In addition, the weekly time records that Plaintiff was given inaccurately list Plaintiff as

working 40 hours in each Mofongo and Lucky Seven for a total of 80 hours worked. Therefore, I

recommend that Defendants Dishi, Lucky Seven, and Mofongo be held jointly and severally

liable to Plaintiff for statutory damages to the extent that they violated the NYLL § 195(3) wage

statement provision.

       Accordingly, I respectfully recommend that Plaintiff’s motion for partial summary

judgment be granted with respect to Plaintiff’s fourth claim, as it applies to Defendants Lucky

Seven, Mofongo, and Dishi. Additionally, I respectfully recommend that Defendants’ motion for

summary judgment be denied with respect to Plaintiff’s fourth claim.

       D.      Additional Remedies

               a)      Entitlement to Liquidated Damages

       Under both the FLSA and NYLL, a plaintiff who successfully brings an FLSA or NYLL claim

to recoup payments owed for unpaid regular wages and overtime wages is eligible to recover

liquidated damages equal to the total amount of his or her compensatory damages. 29 U.S.C.

§ 216(b); NYLL § 663(1); see also Chowdhury v. Hamza Express Food Corp., 666 F. App’x 59, 60

(2d Cir. 2016); Zokirzoda v. Acri Cafe Inc., No. 18-cv-11630 (JPO), 2020 WL 359908, at *6

(S.D.N.Y. Jan. 22, 2020). A plaintiff is also eligible to receive a liquidated damages award for

unpaid spread of hours wages under the NYLL. See Elisama v. Ghzali Gourmet Deli Inc., No. 14-

cv-8333 (PGG) (DF), 2016 WL 11523365, at *6 (S.D.N.Y. Nov. 7, 2016) (citing NYLL § 663(1)).

       A plaintiff is typically entitled to a liquidated damages award under the FLSA or NYLL,

unless the defendants establish good faith as a defense. 29 U.S.C. § 216(b); NYLL § 663(1); see



                                                 19
     Case 1:19-cv-03876-PAE-KHP Document 58 Filed 07/31/20 Page 20 of 23




also Chowdhury, 666 F. App’x at 60; Zokirzoda, 2020 WL 359908, at *6. “The employer’s

burden is ‘a difficult one,’ and ‘double damages are the norm and single damages the

exception.’” Copantitla v. Fiskardo Estiatorio, Inc., 788 F. Supp. 2d 253, 316 (S.D.N.Y. 2011)

(quoting Barfield v. N.Y.C. Health & Hosps. Corp., 537 F.3d 132, 150 (2d Cir. 2008)). However, as

explained by the Second Circuit, a plaintiff may not recover liquidated damages under both the

FLSA and the NYLL for the same claims. See Chowdhury, 666 F. App’x at 61 (establishing that

plaintiffs cannot recover liquidated damages under both the FLSA and NYLL because the

liquidated damages provisions of the FLSA and NYLL “are identical in all material respects, serve

the same functions, and redress the same injuries”); see also Zokirzoda, 2020 WL 359908, at *6.

       Here, Defendants Dishi, Lucky Seven, and Mofongo have not challenged Plaintiff’s

assertion that they willfully violated the NYLL spread of hours provisions. Therefore,

Defendants have not established a good faith defense. Accordingly, I recommend that

Defendants Dishi, Lucky Seven, and Mofongo be held jointly and severally liable to Plaintiff for

liquidated damages under the NYLL, with the ultimate amount to be determined after a trial on

damages.

               b)     Entitlement to Prejudgment Interest

       Under the FLSA, pre-judgment interest may not be awarded in addition to liquidated

damages. See Fermin v. Las Delicias Peruanas Rest., Inc., 93 F. Supp. 3d 19, 48 (E.D.N.Y. 2015).

However, plaintiffs may recover an award of pre-judgment interest in addition to liquidated

damages for unpaid overtime wages and unpaid spread of hours wages awarded under the

NYLL. NYLL § 198(1-a); see also Zokirzoda, 2020 WL 359908, at *6; Andrade v. 168 First Ave

Rest. Ltd., 14-cv-8268 (JPO) (AJP), 2016 WL 3141567, at *10 (S.D.N.Y. June 3, 2016), adopted by



                                                20
     Case 1:19-cv-03876-PAE-KHP Document 58 Filed 07/31/20 Page 21 of 23




2016 WL 3948101 (S.D.N.Y. July 19, 2016). “The availability of both NYLL liquidated damages

and pre-judgment interest ‘remains true even where liability is found not only under the NYLL

but also under the FLSA.’” Fermin, 93 F. Supp. 3d at 48-49 (quoting Begum v. Ariba Disc., Inc.,

No. 12-cv-6620 (DLC), 2015 WL 223780, at *3 (S.D.N.Y. Jan. 16, 2015)); see also Thomas v. iStar

Fin., Inc., 652 F.3d 141, 150 n.7 (2d Cir. 2011). Pre-judgment interest, however, does not apply

to liquidated damages or statutory penalties. See Zokirzoda, 2020 WL 359908, at *6; see also

Brock v. Superior Care, Inc., 840 F.2d 1054, 1064 (2d Cir. 1988); Ortega v. JR Primos 2 Rest.

Corp., No. 15-cv-9183, 2017 WL 2634172, at *6 (S.D.N.Y. June 16, 2017). Accordingly, I

recommend that Defendants Dishi, Lucky Seven, and Mofongo be held jointly and severally

liable to Plaintiff for prejudgment interest on the unpaid overtime wages and unpaid spread-of-

hours wages found to be owed under the NYLL after a trial on damages.

               c)      Attorneys’ Fees and Costs

       A plaintiff who successfully brings claims pursuant to the FLSA and NYLL is entitled to

recover reasonable attorneys’ fees and costs under both the FLSA and NYLL. See 29 U.S.C.

§ 216(b); NYLL §§ 198(1-a), 663(1); see also Feng Chen v. Patel, No. 16-cv-1130 (AT) (SDA), 2019

WL 2763836, at *14 (S.D.N.Y. July 2, 2019); Gurung v. Malhotra, 851 F. Supp. 2d 583, 596

(S.D.N.Y. 2012). Accordingly, I recommend that Defendants Dishi, Lucky Seven, and Mofongo

be held jointly and severally liable to Plaintiff for reasonable attorneys’ fees and costs; an

amount to be determined after a trial on damages.

                                           CONCLUSION

       For the foregoing reasons, I respectfully recommend that Defendants’ motion for

summary judgment be denied and Plaintiff’s motion for partial summary judgment be granted



                                                 21
     Case 1:19-cv-03876-PAE-KHP Document 58 Filed 07/31/20 Page 22 of 23




in part and denied in part. Specifically, I recommend that Plaintiff’s motion for partial summary

judgment be granted on Plaintiff’s FLSA and NYLL overtime claims with respect to Defendants

Dishi, Lucky Seven, and Mofongo. I recommend that Plaintiff’s motion be denied with respect

to his spread-of-hours claim. I recommend that Plaintiff’s motion be granted with respect to his

WTPA claim with respect to Defendants Dishi, Lucky Seven, and Mofongo. I recommend that

Plaintiff’s motion for partial summary judgment be denied on all claims that apply to Defendant

Felix Cabrera. Finally, I recommend that Defendants Lucky Seven and Mofongo be held jointly

and severally liable to Plaintiff for all damages determined to be due after a trial on damages.


Date: July 31, 2020
      New York, New York
                                                 Respectfully submitted,



                                                 _____________________________
                                                 KATHARINE H. PARKER
                                                 United States Magistrate Judge




                                                22
     Case 1:19-cv-03876-PAE-KHP Document 58 Filed 07/31/20 Page 23 of 23




                                             NOTICE

The parties shall have fourteen days from the service of this Report and Recommendation
to file written objections pursuant to 28 U.S.C. § 636(b)(1) and Rule 72(b) of the Federal
Rules of Civil Procedure. See also Fed. R. Civ. P. 6(a), (d) (adding three additional days only
when service is made under Fed. R. Civ. P. 5(b)(2)(C) (mail), (D) (leaving with the clerk), or
(F) (other means consented to by the parties)).

If Plaintiff files written objections to this Report and Recommendation, the Defendants may
respond to Plaintiff’s objections within fourteen days after being served with a copy. Fed.
R. Civ. P. 72(b)(2). Alternatively, if Defendants files written objections, Plaintiff may
respond to such objections within fourteen days after being served with a copy. Fed. R. Civ.
P. 72(b)(2); see also Fed. R. Civ. P. 6(a), (d). Such objections shall be filed with the Clerk of
the Court, with courtesy copies delivered to the chambers of the Honorable Paul A.
Engelmayer at the United States Courthouse, 500 Pearl Street, New York, New York 10007,
and to any opposing parties. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6(a), 6(d), 72(b). Any
requests for an extension of time for filing objections must be addressed to Judge
Engelmayer. The failure to file these timely objections will result in a waiver of those
objections for purposes of appeal. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6(a), 6(d), 72(b);
Thomas v. Arn, 474 U.S. 140 (1985).




                                                23
